 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
FORM OF
PACIFIC PREMIER BANCORP, INC.
2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
Pacific Premier Bancorp, Inc., a Delaware corporation and any Subsidiary (the
“Company”), hereby grants a restricted common stock (“Common Stock”) award (the
“Stock Award”) to the person named below.  This Stock Award is issued pursuant
to the Pacific Premier Bancorp, Inc. 2012 Long-Term Incentive Plan (the “Plan”)
and the terms and conditions of this Stock Award shall be as set forth in the
Plan and as are set forth in this Restricted Stock Award Agreement
(“Agreement”).
 
 
Date of Grant: ____________ ___, 20__
 
 
Name of Holder:  _______________
 
 
Holder’s Social Security Number:  ____________
 
 
Number of Shares of Common Stock Covered by Award: ____________
 
 
Purchase Price per Share of Common Stock (if any):  $________
 
 
 
Restricted Stock Award
This Stock Award is intended to be a restricted stock award within the meaning
of Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be interpreted accordingly.
 
Vesting
 

This Stock Award vests according to the following schedule:
 

 Number of Shares  Vesting Date (1)            

 
Regular Termination
To the extent (i) your service is terminated by the Company without Cause, or
(ii) you resign with Good Reason, the unvested portion of your Stock Award shall
vest in full at the close of business on your termination/resignation date.  If
your service is terminated by the Company with Cause or you resign without Good
Reason, the unvested portion of your Stock Award will be forfeited at the close
of business on your termination/resignation date.
 
Change in Control
If a Change in Control occurs, your Restricted Stock Award shall immediately
vest and be exercisable, provided that you have been employed by (or rendered
services to) the Company for a period of at least six (6) months as of the date
of the Change in Control.
 
Death
If you die while in service with the Company, your Stock Award will immediately
vest in full in the year of your death.
 
Disability
If your service terminates because of your Disability, your Stock Award will
immediately vest in full in the year of your disability.
 
Leaves of Absence
For purposes of this Stock Award, your service does not terminate when you go on
a bona fide leave of absence approved by the Company in writing, if the terms of
the leave provide for continued service crediting, or when continued service
crediting is otherwise required by applicable law. However, your service will be
treated as having been terminated 90 days after you begin a leave of absence,
unless your right to return to work is guaranteed by law or by a contract.  Your
service shall terminate in any event when the approved leave of absence ends
unless you immediately return to service.  The Company shall determine which
leave of absence counts as service for this purpose, and when your service
terminates for all purposes under the Plan and this Agreement.
 
Withholding
Taxes
The Company shall be entitled to deduct from other compensation payable to you
any sums required by federal, state, or local tax law to be withheld with
respect to the vesting of the Stock Award.  In the alternative, the Company may
require you to pay such required sums directly to the Company.  If you are
required to pay the sum directly to the Company, payment in cash or by check for
such sums required to pay the taxes due shall be delivered to the Company.  You
may elect to have such tax withholding obligation satisfied, in whole or in
part, by authorizing (i) the Company to withhold from vested shares of Common
Stock to be issued by the Company, a number of shares of Common Stock with an
aggregate Fair Market Value that would satisfy the tax withholding amount due,
or (ii) a third party broker to sell a number of vested shares of Common Stock
that are otherwise deliverable to you with an aggregate Fair Market Value that
would satisfy the tax withholding amount due. The Company shall have no
obligation upon vesting of shares of Common Stock to issue stock certificates to
you for the vested shares of Common Stock until payment with respect to taxes
due has been received, unless the tax withholding as of or prior to the vesting
of Common Stock is sufficient to cover all sums due.
 
Investment Representations
By signing this Agreement, you agree not to sell any shares of Common Stock
acquired pursuant to this Stock Award at a time when applicable laws,
regulations or the Company’s applicable trading policies prohibit such sale.
 
If the sale of vested shares of Common Stock under the Plan is not registered
under applicable federal and state laws and regulations, but an exemption is
available which requires an investment or other representation, you shall
represent and agree at the time of receipt of the vested portion of the Stock
Award that the vested shares of Common Stock being acquired are being acquired
for investment, and not with a view to the sale or distribution thereof, and you
shall make such other representations as are deemed necessary or appropriate by
the Company and its counsel.
 
Tax Election
You have considered the availability of all tax elections in connection with the
Stock Award, including the advisability of making of an election under Section
83(b) under the Code.  In the event that you make a Section 83(b) election with
respect to the Stock Award, in accordance with Section 1.83-2(d) of the United
States Treasury Regulations, a copy of this election shall be furnished to the
Company.2
 
Transfer of
Stock Award
Prior to your death, only you may hold the Stock Award to the extent that it
represents unvested shares of Common Stock. You cannot transfer or assign this
Stock Award to the extent that it represents unvested shares of Common Stock.
For instance, you may not sell this Stock Award to the extent that it represents
unvested shares of Common Stock or use it as security for a loan. If you attempt
to do any of these things, this Stock Award will immediately become invalid. You
may, however, dispose of this Stock Award in your will or transfer all or any
portion of this Stock Award to a trust established for the sole benefit of you
and/or your spouse or children, provided that the transferred portion of the
Stock Award shall remain subject to the terms and conditions of this Agreement
and the Plan.
 
Retention Rights
This Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your service at any time
and for any reason.
 
Shareholder
Rights
Subject to the provisions of Article IX of the Plan, You will have all rights of
a shareholder with respect to the shares granted to you under this Agreement,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.3
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Common Stock covered by this Stock Award
shall be adjusted pursuant to the terms of the Plan.  Your Stock Award shall be
subject to the terms of any agreement of merger, liquidation or reorganization
in the event the Company is the subject of such a transaction.
 
Receipt and Delivery
of Shares
You waive receipt from the Company of a certificate or certificates representing
unvested shares of Common Stock pursuant to this Stock Award.  You acknowledge
that the Company shall retain custody of such certificate or certificates until
the restrictions imposed by this Agreement on the unvested shares of Common
Stock granted hereunder lapse.  You acknowledge that, alternatively in the
Company’s sole discretion, the unvested shares of Common Stock granted hereunder
may be credited to a book-entry account in your name, with instructions from the
Company to the Company’s transfer agent that such shares of Common Stock shall
remain restricted until the restrictions imposed by this Agreement on such
shares lapse.  In such case, you will provide the Company with a duly signed
stock power in such form as may be requested by the Company.
 
Legends
All unvested shares of Common Stock upon grant, whether in certificate form or
book-entry account in your name, may bear such legends as may be required under
applicable law.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to choice of law provisions).
 

 
 
By signing below, you agree to all of the terms and conditions set forth herein
and in the Plan, a copy of which is also attached. Capitalized terms that are
not defined herein have the meaning ascribed to them in the Plan.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
PACIFIC PREMIER BANCORP,
INC.                                                                           HOLDER:
 
 
 
 
Name:                                                                                           Name:
 
Title:
 



--------------------------------------------------------------------------------

 
1 The Plan does not provide for a standard vesting schedule - the Committee
establishes the vesting schedule (time based or achievement of
business/performance goals) in its discretion.
 
2 The Plan permits the Committee to include language prohibiting a holder from
making a Section 83(b) election in its discretion.
 
3 The Plan provides that a Holder shall be entitled to vote the Restricted
Shares and to receive dividends thereon unless the Committee determines
otherwise in its discretion.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------